Deen, Presiding Judge.
Johnny Williams was granted a discretionary appeal so this court could review the judgment of the court below, in which he was awarded $500 in punitive damages for appellee’s failure to pay timely his claim for no-fault insurance benefits.
1. Williams first assigns as error the trial court’s grant of appellee’s motion in limine which denied him the right to introduce evidence of the insurance company’s mishandling of his related workers’ compensation claim so that it could provide a gauge for awarding punitive damages.
*685Williams showed that he was struck by a motor vehicle operated by a fellow employee on June 19, 1985. His employer’s workers’ compensation and no-fault insurance carrier was Aetna Casualty & Surety Company. The same adjuster handled both claims and, because she failed to pay timely the workers’ compensation claim, the State Board of Workers’ Compensation entered an order assessing attorney fees against Aetna. As the claim for no-fault benefits was also not timely paid, Williams instituted this action pursuant to the provisions of OCGA § 33-34-6 to recover the benefits, punitive damages, and other penalties. The case was tried solely on the issue of punitive damages. The court granted appellee’s motion in limine, which barred appellant from introducing any evidence relating to the appellee’s mishandling of his workers’ compensation claim.
OCGA § 33-34-6 (c) provides in part that “in the event that an insurer fails or refuses to pay a person the benefits which the person is entitled to under this chapter within 60 days after proper proof of loss has been filed, the person may bring an action to recover the benefits; and, if the insurer fails to prove that its failure or refusal to pay the benefits was in good faith, the insurer shall be subject to punitive damages.” Aetna admitted it failed to pay the claim within sixty days, and thus bore the burden of proving that it acted in good faith. OCGA § 24-2-2 provides: “The general character of the parties and especially their conduct in other transactions are irrelevant matter unless the nature of the action involves such character and renders necessary or proper the investigation of such conduct.” The details of the other claim have no bearing on this determination. In Canal Ins. Co. v. Winge Bros., 97 Ga. App. 782 (104 SE2d 525) (1958), this court relied upon Queen Ins. Co. v. Van Giesen, 136 Ga. 741, 742 (3) (72 SE 41) (1911), which held that the lower court “did not err in excluding evidence tending to show, that, some five months prior to the burning of the goods covered by the policy sued on, the plaintiff had suffered another loss by fire, in no way connected with the loss which was the subject-matter of the action on trial, and had compromised with the insurance company which had issued a policy on the other goods.” “While the loss was purportedly paid in the present case by the same company just prior to the loss sued on, the principle is the same, and it was not error to exclude the evidence dealing with a prior loss.” Canal Ins. Co. v. Winge Bros., supra at 784. The evidence in the instant case showed that the workers’ compensation case had been resolved prior to the filing of this lawsuit.
Appellant’s reliance upon Moore v. Thompson, 174 Ga. App. 331 (329 SE2d 914), 255 Ga. 236 (336 SE2d 749) (1985), and Gunthorpe v. Daniels, 150 Ga. App. 113 (257 SE2d 199) (1979), is misplaced. The former case involved evidence that a defendant drove under the influence of alcohol both before and after the incident giving rise to the *686cause of action and was admissible to show wilful and wanton conduct under OCGA § 51-12-5. The latter case involved a claim for punitive damages against a dentist under the same statute. The present case differs from them in that it involves a statutory claim for bad faith in failure to pay a no-fault insurance claim within the statutorily required time. Wilful and wanton conduct is not at issue. The only other case which might be applicable is Waco Fire &c. Ins. Co. v. Goudeau, 178 Ga. App. 426 (343 SE2d 131) (1986). In that case, however, there was evidence of a course of dealing with claimants in order to deny them benefits. That situation does not exist in the instant case, as it involves only the slow handling of claims by one of the company’s employees. We find no error in the trial court’s ruling.
2. Appellant further contends that the trial court erred in denying him the right to opening and concluding argument. As the statute in question, OCGA § 33-34-6 (c), places the burden of proof upon Aetna to prove good faith, the insurance company was entitled to opening and concluding arguments. The court accordingly charged that in this case the burden of proof shifted to the defendant to show that he acted in good faith. No burden of any sort was placed upon the plaintiff.
Although Williams’ counsel objected to being denied the right to open and conclude prior to trial, and this objection is noted in the pre-trial order, he failed to make any such objection at trial. “Generally, when a party permits proceedings to be had, in the progress of his case, without making any objection, the court will hold him to have waived the objection, and will not relieve him against the consequences of the proceeding, to which he did not object at the proper time.” Moody v. Nides Fin. Co., 115 Ga. App. 859, 861 (156 SE2d 310, 311) (1967). There is no merit in this enumeration.
3. Appellant’s contention that the court below erred in failing to give two of his requests to charge is not properly before this court. OCGA § 5-6-35 (b) requires that “[a]ll appeals taken in cases specified in subsection (a) of this Code section shall be by application in the nature of a petition enumerating the errors to be urged on appeal and stating why the appellate court has jurisdiction. The application shall specify the order or judgment being appealed and, if the order or judgment is interlocutory, the application shall set forth, in addition to the enumeration of errors to be urged, the need for interlocutory appellate review.” (Emphasis supplied.) Therefore, these two additional enumerations will not be considered.

Judgment affirmed.


Birdsong, C. J., Carley, Sognier, and Beasley, JJ., concur. Beasley, J., also concurs specially. McMurray, P. J., Banke, P. J., Pope and Benham, JJ., dissent.